Cost of examining asylum seekers' applications in Member States (debate)
Thank you very much, Mrs Gomes, and the debate is hereby closed. The vote will take place tomorrow at 12:00. The next item is the final report of the day, more specifically, an oral question addressed to the Council and the Commission on the subject of the cost of examining asylum seekers' applications in the Member States. First of all, I give the floor to the author, Mrs Nadja Hirsch. You have two minutes.
the oral question to the Council, by Mrs Nadja Hirsch, Mrs Renate Weber, Mrs Cecilia Wikström, Mr Louis Michel, Mrs Sonia Alfano, Mr Stanimir Ilchev, Mrs Nathalie Griesbeck and Mr Jan Mulder, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, on the transmission of information on the cost of examining asylum seekers' applications in the Member States - B7-0662/2010),
the oral question to the Commission, by Mrs Nadja Hirsch, Mrs Renate Weber, Mrs Cecilia Wikström, Mr Louis Michel, Mrs Sonia Alfano, Mr Stanimir Ilchev, Mrs Nathalie Griesbeck and Mr Jan Mulder, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, on the transmission of information on the cost of examining asylum seekers' applications in the Member States - B7-0663/2010),
the oral question to the Council, by Mrs Monika Hohlmeier and Mr Simon Busuttil, on behalf of the Group of the European People's Party (Christian Democrats), on the transmission of information on the cost of examining asylum seekers' applications in the Member States - B7-0664/2010),
the oral question to the Commission, by Mrs Monika Hohlmeier and Mr Simon Busuttil, on behalf of the Group of the European People's Party (Christian Democrats), on the transmission of information on the cost of examining asylum seekers' applications in the Member States - B7-0665/2010),
the oral question to the Council, by Mrs Monika Flašíková Beňová, Mr Claude Moraes, Mrs Sylvie Guillaume, Mrs Carmen Romero López and Mr Antonio Masip Hidalgo, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, on the state of play regarding the Commission proposal for a recast of the Asylum Procedures Directive - B7-0003/2011),
the oral question to the Council, by Mrs Hélène Flautre, on behalf of the Group of the Greens/European Free Alliance, on the state of play regarding the Asylum Procedures Directive - B7-0004/2011), and
the oral question to the Council, by Mr Kyriacos Triantaphyllides, Mr Cornelis de Jong, Mrs Cornelia Ernst and Mrs Marie-Christine Vergiat, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the transmission of information to Parliament and the Commission on the outstanding issues in the Council on the Asylum Procedures Directive - B7-0002/2011).
Mr President, we have agreed in the European Parliament that we want a common European asylum system to be in place by 2012. This also involves having the same or similar conditions in all the Member States.
However, the implementation of the system has met with resistance and that is primarily due to the fact that during the discussions on the asylum package, we were given inadequate information, sometimes no information at all, or even conflicting information. We had very little data as the basis for the financial estimates relating to the Procedures Directive and the costs in the Member States. Our aim is to call on the Commission to provide Parliament with a study or with the necessary information. This concerns areas such as the interpreting service and also legal advice. It is not clear what effects this will actually have in the Member States.
On the other hand, during the process of revising the Procedures Directive, it has become clear that we can produce a high quality, fast procedure which is of benefit to both sides, because it helps decisions to be made quickly so that the situation is clear to people and there is a low error rate. Our objective as liberals is to give the Commission our complete support for its plans. However, we need arguments, including in the discussions with the Member States, which will demonstrate the effects of the revision of this asylum package and, in particular, the Procedures Directive. For this reason, we are calling on the Commission to give us genuine support to ensure that this asylum package becomes reality by 2012, so that we can establish a common European asylum system.
Mr President, it is important that the EU comes to grips with the problems of migration and the right of asylum. The Commission has submitted proposals in this area. However, there is currently no accurate analysis of the implementation of existing legal provisions. There are also hardly any detailed calculations and analyses concerning the new proposals. The Group of the European People's Party (Christian Democrats) wholeheartedly supports the right of asylum and the right to protection for people who need it.
However, when we look at the actual situation, it is unfortunately clear that people are applying for asylum for very different reasons or even systematically abusing the system. The right of asylum and subsidiary protection is not a tool for general migration into the 27 Member States. We must ensure that the organised people traffickers do not have the opportunity to make billions of euro in profit out of people's fates as a result of our right of asylum.
Asylum procedures must be fit for purpose and they must be implemented with great care. Victims of persecution must be guaranteed a refuge in the EU. This is why the Commission's obligations in this respect are laid down in the new drafts. I think many of them are appropriate, including interpreters, proper healthcare and taking into consideration special protection needs.
However, I would also like to mention the points which I believe are problematic. The authorities in the Member States are being given far too few opportunities to prevent abuse. The option of the accelerated procedure and the border procedure should be restricted by applying charges. If an applicant commits a serious breach of his duty of cooperation, there are very few possibilities of imposing sanctions. On the contrary, if an asylum seeker disappears, the Member State cannot bring the procedure to a negative conclusion. If he reappears, he is offered an extended range of procedural options. Even if an application is obviously without any foundation, the use of the accelerated procedure will only be possible after the second subsequent application. This will lead to significant cost increases.
The current Commission draft states that free legal advice will be available from a lawyer, which will also result in the Member States' costs rising considerably. I would simply like the Commission to reconsider the practical consequences of its proposals, the financial impact and the problems for the authorities in the Member States. We want to see a system with high standards, but it must be workable and should not present already overburdened Member States with completely impossible tasks.
Mr President, first of all, I would like to point out that I think one of the issues for this debate is the establishment of a common European asylum system by 2012, which will finally allow us to stop adding to the worst national practices on asylum.
Let us not lose sight of this, as it means we need to move towards greater harmonisation, based on common rules. Indeed, I believe that practical cooperation alone will not resolve the current discrepancies between the national asylum systems.
I would also like, if I may, to express my concern about the state of play regarding the common European asylum system, in view of the many hold-ups within the Council. The future of this complex undertaking is by no means clear. We only need to look at the Commission's attempt to salvage the situation with its forthcoming proposal for recasting two directives.
Against this background, then, we need to talk about costs, since that is what our debate is focusing on today. What we are hearing is that firmer procedural guarantees will considerably increase the financial burden on Member States of examining asylum claims, which they will find even more difficult given the state of their budgets in the economic crisis.
However, I repeat, it is inefficient, shoddy procedures that are more costly for Member States. I believe that a front-loading approach, as advocated by the Commission in its recast proposal, in other words, improving the first-instance procedures, will allow us to make real economies of scale in the medium term.
Why? Because from the outset, these harmonised procedures will help the authorities to identify bogus applications more easily and will provide clearer guidelines for the grounds for decisions. This will allow the right decisions to be made and made more quickly, which will then reduce both the length of the procedure and the number of decisions appealed against and overturned by the courts, and will hence reduce the costs of detention and, ultimately, the overall costs.
Furthermore, if we want to talk about the issue of costs, why not also talk about the Dublin Eurodac system? Why have none of the Member States ventured to ask for a cost-effectiveness report on the application of this system? What we do know is that some appalling human consequences are not being matched by any evaluations backed by convincing evidence, both regarding actual transfers and regarding the prevention of secondary movements or multiple claims, even though these are the very reasons why the Dublin system was created. Let us talk about costs therefore since we must, but let us look at the system as a whole, including the costs of the Dublin system.
From my point of view as rapporteur on the Asylum Procedures Directive, I believe that the level of harmonisation as it stands is inadequate and is detrimental to the quality and efficiency of the process. These deficiencies take their toll both on Member States and on the victims of persecution. We are still aiming for 2012, but we must not feel we have to rush through a text based on lowest common denominators purely for the sake of sticking to deadlines. What we need are fair, accessible and effective procedures, and this will remain my goal and that of my political group in this debate in any event.
Mr President, I think the aim of this discussion is to get the Council to finally show its hand, because I have to say that given such an ambitious, not to mention necessary, reform package on asylum, it is unbelievable that all we are getting are snippets of information, some contradictory, as to what is holding the Council up on these proposals that have been on the table for a long time now.
We are getting a vague idea that the Council or the Member States may be stalling because of costs, but it is not even clear what is meant by this. Are they talking about human costs, political costs or financial costs? These different costs are sometimes linked in any case.
One thing is for certain: there are instances of unsatisfactory practices and inadequate protection in Europe at the moment. In the first place, it is not true that Europe shoulders all the world's problems. For example, in 2007, I think Europe took in only 14% of the world's refugees. In the second place, some of the existing practices are utterly unacceptable. I am thinking of instances such as phallometric testing in the Czech Republic, right here in Europe, or the documents of the Committee against Torture, which brought to light many cases such as forced repatriation without the right to appeal or based on hurried-through procedures.
I think we can certainly talk about costs: for example, we could talk about the cost of expelling migrants, which is very costly: the French Senate says that it costs EUR 20 000 per person expelled. Above all, we can talk about how we might improve the situation. There are certainly questions to be asked as to how we can improve the first-instance decision-making process, as Mrs Guillaume has done in her report, when roughly 50% of first-instance decisions are overturned on appeal. There are clearly very substantial economies to be made in terms of financial, human and political costs.
We might take another look at the aberrations of the Dublin Convention, and I think the Council should look very carefully at these, because they also represent very substantial costs both in human and in financial terms.
Lastly, and I will end here, one thing that is very expensive is detention, as the Parliamentary study confirms. The cost of detaining asylum seekers is prohibitive. This needs to be said, people need to be told and it needs to be discussed in the Council. This is absolutely urgent.
Mr President, sometimes we are the victim of our own working methods. If we had had just one asylum directive regulating the procedures, assessment criteria and reception, we would have had only two options: either to adopt the directive, with or without amendments, or face the failure of the negotiations. Such a scenario would have enabled us in the European Parliament to say 'no' to a common asylum policy and 'no' to a system modelled on the Dublin Regulation.
However, the reality is different. We have a whole range of directives. The Council has the option of giving priority to one directive, while considering another too controversial. Before long, we will end up in a situation where we will, indeed, be able to negotiate a new Dublin Regulation, but still have reached no agreement over asylum procedures or reception, for example. Let us think through what the implications of that might be. If that were to happen, we would be making Member States responsible for examining asylum applications, without having any guarantee that those applications would be properly examined or asylum seekers taken care of in a humane way. I find that totally unacceptable, especially given the current situation.
I therefore have this question for the Council and the Commission: how are you going to ensure that you rescue the Asylum Procedures Directive from the doldrums without sacrificing quality? You will soon receive a number of proposals from Parliament on how the directive might be improved. Will you try to convey to Member States the clear signal which the MEPs have sent out and will you dig your heels in, should Member States insist on an à la carte approach?
By way of conclusion, I would like to clarify one point. I made no reference in my question to the costs of the asylum procedure. I omitted them, not because I was unaware of that issue, but because humane treatment of asylum seekers is paramount for me. That requires a neat process and proper arrangements for reception. If we fail to regulate that properly, then I will no longer have any desire to work on the other sub-initiatives. I hope that I have the full support of the European Commission on this, in particular.
President-in-Office of the Council. - (HU) Thank you, Mr President, for your kind words. Mr President, Commissioner, honourable Members, I would like to thank Parliament for giving me the opportunity to talk about the very important issue of asylum application procedures this evening.
Parliament addressed five questions to the Council, and since they all deal with the Commission's proposal for a recast of the Asylum Procedures Directive, I suggest we debate these five questions as one.
In your questions, you referred to the September 2010 Commission report on the application of the Asylum Procedures Directive. This report confirms that considerable differences continue to exist between Member States in terms of asylum procedures and procedural guarantees. The Council and the European Parliament agree that this does not conform to our mutually accepted goal of creating a common European asylum system. In October 2008, the European Council adopted the European Pact on Immigration and Asylum, which stressed that the EU and its Member States are committed to addressing the challenges and opportunities presented by migration and asylum in a fair, effective and coherent way.
Among other things, the Pact contains a specific commitment to taking the necessary initiatives for completing the establishment of a common European asylum system. The European Council therefore invited the Commission to submit proposals for the creation of a single asylum procedure containing common norms.
The Stockholm Programme also set out clearly that, in the context of the creation of a common European asylum system, increased harmonisation must remain one of the fundamental policy objectives of the EU. After the European Council had thus given the process political impetus, the Commission submitted multiple proposals in the field of asylum policy, both in 2008 and 2009: Eurodac, as you mentioned earlier in the introductory debate, the proposal for the amendment of the Dublin Regulation or the proposal for the amendment of the Reception Conditions Directive; similarly, the proposal for the establishment of a European Asylum Support Office; and lastly, the proposal for the amendment of the Asylum Procedures Directive and the Qualification Directive.
After these had been received from the Commission, the Council immediately set to work. In this stage, the Council and its preparatory bodies subjected all proposals to intensive and meticulous examination. To this date, the only proposal that Parliament and the Council managed to adopt out of these was the Regulation establishing a European Asylum Support Office, and I am pleased that the Office will soon commence its operation. Last year, Parliament and the Council also agreed on the amendment of the Long-Term Residents Directive, which I believe will give significant momentum to further work on a common European asylum system.
Unfortunately, as you are absolutely right to complain, progress in other areas has proven more difficult. I am certain that you are fully aware of the political sensitivity and technical difficulties of the issue. In this we, the Council, and, I believe, Parliament as well, will all need more time. As you have very accurately pointed out in the questions submitted, the proposal for a recast of the Asylum Procedures Directive contains a particularly high number of problematic issues. Parliament, too, is in the progress of forming its position, which is a good indication of the complexity of the process. It is clear that there remain considerable concerns within the Council with regard to several issues related to the proposal. These especially concern the issue of the potential effects of the proposed measures on the costs of national asylum procedures and the effectiveness of such procedures. You have yourselves mentioned earlier this evening that we must indeed pay special attention to effectiveness and costs. The Member States firmly support the harmonisation objectives with a view to reaching an agreement on certain common fundamental norms and values and uniform protection criteria. As such, the Member States are committed to fully respecting asylum seekers' right to protection.
However, the Member States wish to make their systems sustainable, especially considering the current difficult economic situation. In order to achieve this, the guarantees provided to asylum seekers and the rules, which must be effective and enforceable and must not result in increased administrative or financial burdens, must be balanced. The Council in general is convinced that if we fail to strike an appropriate balance in this regard, those who do not need protection at all, as Mrs Hohlmeier has already mentioned, will be motivated to abuse the asylum system. Such abuse may harm those asylum seekers who are in real need of protection and, in the long term, could jeopardise the issue of asylum in the European Union. In this context, the Commission's announcement that it intends to submit an amended proposal has gained extensive support in the Council, as I think the Commissioner will elaborate shortly.
I am certain that this new proposal will give new momentum to the debate in the Council, ensuring that this new proposal will reflect the opinions of the Council and Parliament as well. We will thus be able to make progress in the matter of the proposal on asylum procedures, which is, as you have correctly pointed out in the questions submitted, an important element of the asylum package. To this I must add that, in response to the Commission's announcement, the Member States have firmly expressed their readiness to lend their assistance to the Commission in drawing up the new proposal.
In this context, please allow me to point out one more aspect. A more accurate estimation of the costs of examining the applications submitted would be facilitated if we had such an estimate, which would enable us to conduct an appropriate debate in the Council. I must unfortunately inform you that we in the Council possess no such information. In accordance with the Treaties, the examination of asylum applications falls under the competence of the Member States. The collection and ordering of information relating to the costs of examining asylum applications is not a task the Treaties confer upon the Council. Therefore, as a representative of the Council, I cannot make a commitment in this debate, either speaking for myself or on behalf of the Council, to make available the information in question. However, the Council, of course, remains committed to continuing its work on the proposal for the amendment of the Asylum Procedures Directive, and I would like to thank you for the work you have done so far, and I am confident that the Commission will incorporate the observations you have made so far in the new proposal.
We are counting on the commitment and expertise of the European Parliament. The Hungarian Presidency is confident that, through proper cooperation, we will be able to make progress in this area as well. Please note that it is the goal of the Hungarian Presidency to prepare the common European asylum system that is scheduled to be created in 2012. You, too, have mentioned here several laws in connection with which we definitely wish to make progress. We intend to reach a political agreement in the discussion on the Qualification Directive, as well as in the field of the Dublin Regulation, before the end of the Hungarian Presidency. We will do everything in our power to increase harmony between Parliament and the Council on issues related to the procedure as well.
Member of the Commission. - Mr President, the Asylum Procedures Directive is an essential element of the common European asylum system. It is the aim of the Commission to establish a system that is balanced, fair, efficient and cost-effective. Financial impact is a critical aspect of every Commission proposal and is assessed thoroughly.
The Commission carried out extensive research at the time of the preparation of the Asylum Procedures Directive proposal, in line with the requirements on impact assessment. The evaluation of financial impact was mainly based on statistical information and data obtained from Member States through the comprehensive questionnaires sent out by the Commission.
Only a few Member States could identify the full cost of asylum procedures. Others provided certain elements, mainly on the costs of legal assistance and interpretation. The Commission assessed financial implications on the basis of the available information.
The Commission concluded that given, inter alia, the aim of reducing costs, an approach based on front-loading was to be preferred: i.e. investing resources in the early stages of the asylum procedure in order to make it faster, more efficient and fairer. Additional investments in the first-instance procedure improve the efficiency of the asylum process. Such investments are offset due to savings at the appeal stages and a reduction in overall reception costs.
The choice of this approach was fully supported by the findings of a recent project in the UK, the so-called 'Solihull Pilot', presented at the ministerial conference on asylum in 2010. This project confirmed the hypothesis that front-loading the asylum process - in particular, by providing access to competent legal advice for asylum applicants at the start of the procedure and allowing the legal representative to interact with the decision maker - leads to significant improvements in the quality of first-instance decisions.
It resulted in much quicker decisions and a higher percentage of positive decisions at first instance, fewer appeals and a higher percentage of removals to countries of origin. It was possible to reduce considerably expenditure on appeals and on accommodation and welfare. These savings considerably outweighed the additional legal aid costs.
I would also like to remind you of the recent study, prepared by the European Parliament, on burden sharing between Member States for the reception of asylum seekers, which provides an analysis of costs of asylum procedures and reception, including legal aid.
To conclude, the Commission has paid considerable attention to the cost element as part of the impact assessment. The findings have been confirmed by empirical evidence and the information has been complemented by the European Parliament study. Therefore, the Commission does not intend to prepare another study on costs. However, during the next stages of the negotiations on the Asylum Procedures Directive, the Commission will continue to be attentive to the cost aspects.
on behalf of the PPE Group. - Mr President, there is no question but that the asylum package is currently blocked and this is a pity. It is an unfortunate situation and we should all do our best to unblock the situation.
I can think of many reasons why the situation is blocked. First of all, we seem to have concentrated on new proposals when we all know that there is existing legislation which Member States are struggling to implement - and this has created an ill-at-ease feeling amongst Member States, because they are clearly not prepared to move on to new laws when they have difficulties with existing ones.
Secondly, the new proposals feature and envisage new and much higher obligations and burdens which are, at times, unrealistic, especially in the current context, and which could also, as has been highlighted already, lead to abuse that should be avoided.
Thirdly, there is indeed a lack of a financial assessment, of a study to determine costs, and I am afraid I have to disagree with you, Commissioner: I do not think that the study carried out by the European Parliament on burden sharing is about the costs of these proposals. In any case, it is a job for the Commission to study the financial implications of its own proposals.
Furthermore, there is no proposal on a proper, legally binding burden-sharing mechanism and this, too, creates difficulties for a number of Member States, and indeed for this Parliament.
Finally, the Council is still stonewalling on proposals such as the review of the Dublin Regulation. I am very happy to hear the Council say that the Presidency will pay close attention to this and increase the efforts to find a solution on the Dublin dossier.
It is difficult. We are in a difficult situation and we need to get out of it. The EPP Group is still very much open to cooperating with the Council, and most importantly with other groups here in Parliament, to try and reach a compromise that is acceptable for all.
Mr President, all of the EU's institutions have a deadline of 2012 when the common European asylum system is to be ready. I have to admit that I have a feeling of both hope and despair about this. Will we manage to do this or not? It is based on a common system for the reception of asylum seekers, the examination of applications and decisions concerning these people's futures. Once we have this system in place, it will be the same in all countries, which is not the case today. There are currently huge differences with regard to how people are received in our various Member States.
From the report that Commissioner Füle just referred to, we know that it is a fact that there are large differences in how the Member States receive asylum seekers. We also know that the costs decrease when we increase the quality of the first instance decisions. We are currently working on amending the Procedures Directive, and it would therefore be very important for us in Parliament to be aware of the specific costs for different Member States when it comes to the asylum procedure.
I believe that, by carrying out thorough examinations, we will reduce the risk of mistakes being made and people getting into difficulties. It will be interesting to see whether the Commission can come up with a more thorough procedure and demonstrate how we can reduce the costs of the reception of asylum seekers.
At the end of the day, this will perhaps be the decisive argument that Mr Busuttil referred to, in other words, the key to unblocking the situation with regard to the fixed positions that we see the Council taking. I deeply regret the fact that the Council is so closed in this process.
We have been visited today by the Hungarian Prime Minister, who has taken over the Council Presidency, and I would now ask the Hungarian Presidency to continue the good work that was started while Belgium held the Presidency. It would be unfortunate if this process should cease. Together, we can indeed develop an operational asylum system that has humanity and consideration for our fellow man as key concepts, and we can do this by 2012. Let us continue to hope and work towards this being possible.
Mr President, I think that there is always an implication in these discussions that humanitarian action is expensive, so we do not take humanitarian action because it is expensive, but this implication also has an interesting correlation: we would take humanitarian action if it was not expensive. Well, it happens that there are cases where a humanitarian policy is a cheaper policy. A recent study from the British House of Commons proves this point exactly: a system that allows a rapid response to asylum seekers is very much cheaper, and delay and the forced removal of families is also more expensive.
We are only talking about administrative costs, without counting the costs for the asylum seekers themselves, both those who are entitled to asylum and those whose claims are ultimately denied for the right or wrong reasons.
The question, then, is: if we can take humanitarian action, fulfil our moral duties and do so more cheaply, why are we not doing it? The EU does not have a concerted plan of action, nor does it have a common plan of action, and I take the liberty here of disagreeing with Mr Busuttil: it is not because the implementation of current legislation is expensive for the Member States, but because this implementation is partial and incomplete. At the moment, we have a policy that is solely repressive and ends up being unfair to asylum seekers, the authorities and, ultimately, as we are now discovering, European taxpayers, too.
I would ask the Council to let us have up-to-date information and to answer these questions so that we can finally progress towards a consistent and concerted policy.
on behalf of the EFD Group. - Mr President, this debate is a result of the implementation of the common immigration and asylum system enshrined in the Lisbon Treaty. Member States lose even more control of their own destinies while having to pay the - as yet unknown - cost for the privilege.
Britain's asylum system is already a mess, with thousands upon thousands of cases pending and applicants simply lost and gone to ground. The whole system is essentially a racket for those not eligible for legitimate immigration. I realise that I am wasting my breath in speaking about this here, since most of you could not care less about preserving the democratic powers of the nation state. Most of you are entranced in a grotesque fantasy world of endless EU integration, like characters in some kind of painting by Hieronymus Bosch, but the British people will one day hold to account the treasonous and treacherous politicians in Britain who made this possible by denying them a referendum on the Lisbon Treaty.
(DE) Mr President, the aim is to standardise the right to asylum within the EU by 2012. However, it is unclear whether we will still be able to make use of rapid deportation in transit zones, for example, which has proved its worth in Germany.
The Commission has rejected the plan to abandon this airport regulation with cryptic statements which indicate that it will still be possible in future to turn away asylum seekers at the border, if they come from a safe country.
We are all familiar with the debate about what is a safe country and opinions about this differ widely within Europe. The plan is also to give siblings the right to stay, which previously only applied to parents and married couples, and to extend the right to medical treatment. I do not even want to start discussing the proposals that asylum seekers should be brought into line with the relevant country's social security system.
Therefore, I very much doubt that these proposals will reduce the costs of the procedure. I also doubt that there will be less red tape. I believe that the burdens on the Member States will be greater and that asylum law will be relaxed, which will ultimately lead to an increased influx of migrants. Unfortunately, that is not a good thing for Europe.
(IT) Mr President, ladies and gentlemen, there is no doubt that this directive on procedures is particularly important. Once refugee status has been rigorously ascertained, it means the recognition process should be quick and smooth and that, frankly, has not been the case.
While the asylum package, which should define a new, more up-to-date frame of reference, is stuck in the Council, a different view has emerged in the Member States regarding the effectiveness of the asylum procedures based on the rules already in force. I say to the Commissioner and the President-in-Office that you cannot invoke the crisis to reduce the funding needed for an important procedure, or other arguments that I do not find wholly convincing regarding a procedure that is currently stalled.
It is fair that people who cannot remain in their own country for documented political, religious or other reasons should have the right to be received in the Member States, just as it is equally necessary to deny the right to be received if someone claiming to be a refugee actually is not one. It is true; the Stockholm Programme has strongly stated this principle: 250 000 applications have been made in the last two years, which is a large number, although lower in the last reference year. What is needed is advice, probably interpreting, lower costs and a balanced sharing of the burdens.
What is needed is probably for the support offices to work better and harder - we rely on the one in Malta - and for the European Union to really want to take a decisive step forward, to guarantee refugees their rights but, at the same time, to allow only those entitled to be classed as refugees to enter the EU Member States.
Mr President, as my colleague, Mrs Guillaume, said, this is a crucial moment in the development of the European asylum system. We have had some real progress in some parts of the package - including, during the Belgian Presidency, my own report on beneficiaries of international protection - but clearly these are just the side elements of the asylum package. It must be stressed today that the procedures recast forms the backbone of the package.
It is therefore essential that we move forward on this recast in view of the rapidly approaching 2012 deadline for the creation of the common European asylum system. One of the recurring criticisms by Member States of the proposed recast of procedures is that it will lead to an unnecessary financial burden on them, but there is a significant body of evidence - and I pay tribute to what the Commission said on the Solihull project in the United Kingdom - that front-loading asylum procedures leads to better decisions at first instance; quality decision making is a key element which we must not miss. We therefore want more information from Member States backing up their claims.
However, I would like to stress that this debate should not just be about costs. As Mr de Jong said, the procedures recast is about harmonising practices and raising standards across the EU. It is clear that standards vary too much between Member States and the current legal framework needs revising. We know the Commission is going to come forward with a revised recast proposal in the coming months in view of the opposition of the Council. Parliament should put forward a strong position on this matter to ensure that the Commission does not water down its original proposal.
The right to legal assistance, a guarantee of personal interview, limitations on the use of accelerated procedures; all of these safeguards are essential to a fair and effective asylum system. This goal of achieving a common European asylum system is not a goal that Parliament set; we all remember in 1999, in Tampere, that it was the Council that set these goals; they reset these goals at The Hague and at Stockholm, so let us revise our history and understand that we depend on the Council to unblock the system and we will work cooperatively with the Hungarian Presidency to try and maintain the momentum of the Belgian Presidency.
This is what so many of the Members across the party divide want to see; we may want to see different outcomes but we will cooperate, and let us hope in the Hungarian Presidency we can see some genuine progress.
(ES) Mr President, in 2012, we urgently need a common asylum policy. The report presented by the Commission on 8 September highlights the numerous obstacles that the Member States encounter when seeking to achieve the objectives of Directive 2005/85/EC.
Asylum seekers' right to legal aid applies at different levels. Many Member States invoke the directive in providing legal assistance at the appeal stage, while others grant that right during both the application process and at second instance.
Some Member States require proof of merit in order to decide whether or not free legal assistance is granted at the appeal stage. In the majority of cases, there are major differences regarding the deadlines for appealing, while the applicability of the automatic suspension of the effects of refusals also presents difficulties, as it only applies in six Member States.
These differences demonstrate that the directive must be reviewed. In reviewing it, the Commission stresses the need to focus efforts on the initial phase of the procedure, in order to be more effective in differentiating which people have a right to protection. According to the Commission, this measure will help to save significant interpreting and legal assistance costs at second instance.
However, the proposal is not accompanied by a detailed study of what the interpreting and legal assistance costs would be at first instance, nor of the costs that the Member States actually incur currently when applying the European legislation.
For that reason, the Commission needs to provide information as to the actual costs relating to its proposal to focus efforts, and I do not think that the refusal that I have just heard from the Commission is acceptable. I sincerely believe that this is unacceptable and that it needs to be reconsidered or qualified.
(ES) Mr President, Mrs Győri, welcome to this House, which has been yours, and we think that, although this is not a subject that you have had knowledge of, you are taking an interest in this asylum package, which was something that the Belgian Presidency was driving forward, in order for the Hungarian Presidency to do the same. Although some of your competences are not those that have been mentioned here, the Presidency can act to ensure that the Commission has all the information it needs on this subject.
We are aware of how difficult it is for the Commission and the Council to collect this data, as there are Member States that are not prepared to provide it, perhaps because they have not conducted a study as to the consequences of improving the procedures for deciding on refugee or international protection status. Perhaps the Member States do not consider that standardising these procedures would improve the quality of the first period - as has been said here today - and would reduce the number of appeals currently being lodged that have to be managed by the Member States that receive asylum applications today.
Perhaps this has not been highlighted sufficiently. The effect of the diverse range of procedures is that some Member States cope better than others with asylum applications. By improving these procedures, the Commission's proposal would avoid the use of a significant amount of resources and secondary movements and therefore, the cost of the common asylum system would be less by standardising the procedures and avoiding hosting costs.
We are not only talking about the cost of these procedures but, more importantly and essentially, about the cost of not having a common asylum system. We currently have several thousand asylum applicants at Europe's borders from the wars in Afghanistan and Iraq and states that have collapsed or are out of control, such as Somalia or Sudan. When we talk about these costs, we do not take into account the human costs of keeping the applicants in detention centres for several months without the necessary guarantees, or even the guarantees that our criminals have, and with no assistance whatsoever, while the refugee commissions decide whether or not to grant them status and what type. Neither do we take into account the human costs of those who have subsidiary protection for years and remain in the camps when their only crime is having fled wars and arrived on boats, and being obliged to give their fingerprints. Their crime is not having had the money to catch a plane and present themselves at the airports.
Has the Council considered that making these procedures quicker would prevent not only these tragedies, but also the cost to some Member States of maintaining that situation?
(PT) Mr President, I wish to start by congratulating the authors of this question, and specifically, my colleague, Mrs Hohlmeier, and I am very much in agreement with what Mr Díaz de Mera has just said. We know that this is only one of the five instruments that deal with the bases of the European asylum system. It deals with the minimum standards applicable to asylum procedures.
The report that the Commission presented to us last year, however, recognises that the Member States have adopted divergent practices and that considerable variation exists between the procedural guarantees provided in each Member State. There are significant disparities between the Member States, ranging from the provisions relating to accelerated procedures to those relating to personal interviews, assistance and access to an effective appeals procedure.
Let us be clear: some Member States have transposed this directive incorrectly or incompletely and others simply apply it not very strictly. We have two options: either we abandon having a European asylum system or we have to eliminate these procedural differences. We have to introduce improvements, that is to say, the improvements that appear necessary, in particular, improving the quality of the examination of applications, known as front loading. Therefore, the assessment that we are asking of the Commission is necessary. It is necessary to identify where and what we can improve and to remedy these differences. We are aware that the Commission needs the cooperation of the Member States, in particular, to provide for the necessary training, including, but not exclusively, in terms of costs.
Let us be clear: the European institutions and the Member States have to cooperate on this objective. Our objective must continue to be the same: that the common asylum system can be a reality in 2012.
(EL) Mr President, just today, the German Government announced its decision to stop returning refugees to Greece for the next twelve months. Similar decisions have been taken by Sweden, Great Britain, Iceland and Norway. However, just a few months ago, in November last year, the Council of Ministers of Justice rejected the inclusion of a mechanism to suspend the transfer of asylum seekers to the revised Dublin II Regulation, as proposed by the Commission since 2008, considering that Dublin II is fine and that there is no problem.
At the same time, we hope - rightly so and we need to do this in the directive we are debating today - to provide free legal support for asylum seekers in the first stage of the examination of their application. However, we know full well - as Mrs Hohlmeier also said earlier - that these procedures are often abused by asylum seekers, in order to use legal tricks to extend their stay in Europe, even though they are not entitled to do so. All this is with no clear evaluation of the cost of such a measure and whether the cost will subsequently undermine its implementation.
Finally, I wonder, with such contradictory decisions, how we shall manage to complete a viable common asylum system by 2012, when we ourselves are passing different decisions, making different proposals and ultimately taking different action and achieving different results in practice. Is this happening due to weakness, due to a lack of solidarity or for some other reason which the Council and Commission can elucidate for us?
(IT) Mr President, ladies and gentlemen, I do not wish to sing out of tune, but I strongly believe that the correlation, including from a semantic point of view, which I have heard from various groups, in other words, the relationship between savings and the right to asylum, is, in my view, a negative correlation.
Let me explain myself better, even though I only have a few seconds: I strongly believe that, even if administration costs are reduced, they will be fictitious costs. The real issue is harmonisation, but it is not an ideological issue but primarily a cultural one. Unfortunately, there are cultural approaches, I repeat, to this issue and not ideological ones. That is what we must address.
The most exposed countries are the Mediterranean states, which have a much stronger culture of receiving people than other countries because we have a much closer connection with this issue. While spending on this has risen in Italy, because it has now reached EUR 30 million, other countries want to reduce it. I do not believe that.
We also have to be careful to put a fifth of this spending - while we are talking about these things - down to disability issues, because political refugees very often have disabilities because they have been tortured; and we must also talk about protection and protected people, who are another matter, but a group to be received. I have not heard about the protection of these people that we have to receive.
I shall finish by saying that the Europe of freedoms, the Europe of the protection of rights ...
(The President cut off the speaker)
(RO) Mr President, I, too, feel it is important to recast Directive 2005/85/EC as the process for establishing minimum standards on asylum procedures must be fairer and more efficient. The purpose of the amending proposal is to simplify and enhance the procedures at EU level. The standards envisaged must be based on the best practices identified throughout the EU.
Although all Member States officially grant the right to apply for asylum, problems occur with the national access systems. They vary significantly in their present form from one country to another. This results in a number of administrative problems which need to be resolved using a common approach. I also ask the Council to provide as much information as possible about the current situation in Member States. It is important for us to resume the negotiations on this dossier and to achieve a result by the specified deadline.
Mr President, thank you very much for allowing me to speak again briefly. I have a request for you, Mr Füle. I would like to start by saying that incorrect assumptions lead to incorrect cost estimates. At the moment, the number of asylum seekers is not falling, but rising significantly. This is a result of visa facilitation, for example, for Serbia and Macedonia. We are currently also seeing a massive increase in abuses of the asylum system as part of attempts to enter countries in the European Union.
If you start with incorrect assumptions, in other words, that disputing the first instance in detail will save costs in subsequent instances, it will automatically seem as if all Member States have poor first-instance procedures. However, that is not the case. If overall standards are raised, the consequence will be cost increases. Improving the standard of quality for everyone and making the procedures more complex will, in reality, result in increased costs. I am more than happy to discuss this point. Therefore, I would like to ask you specifically to take the concerns of the countries seriously, because some of the practical reports from the countries have already been completed and will be distributed.
Member of the Commission. - Mr President, I have listened carefully to the views expressed by Members of this House.
The Asylum Procedures Directive is an essential element of the common European asylum system that will need to be established before the end of 2012.
The Commission welcomes the commitment of the European Parliament to proceed with the negotiations on the Asylum Procedures Directive. As regards the negotiations in the Council, the Commission appreciates the commitment of the Member States to discuss the proposal in an open and constructive manner.
Several elements of the proposal proved, nevertheless, to be difficult indeed. Thus, to facilitate the adoption of the directive, the Commission intends to adopt a modified proposal before the start of the Polish Presidency.
The Commission's overall objective regarding this directive is to progress towards a common procedure and to facilitate more consistent and efficient application of procedural standards. The modified proposal will continue to promote respect for fundamental rights and high quality decision making at first instance, which will result in solid decisions and faster conclusions of procedures, hence, leading to a reduction of costs.
In the modified proposal, the Commission will aim to simplify certain provisions with a view to facilitating their application. The Commission will continue to endeavour to ensure proper balance between fairness and efficiency of procedures.
Concerning specifically the financial impacts, the Commission fully understands the importance attached to the cost-related elements of this proposal, and will continue to be attentive to the cost aspects during the next stages of the negotiations.
Let me close by stressing that the opinion of the European Parliament is, of course, a key benchmark which will allow the Commission to take into account Parliament's position when preparing the modified proposal. We will continue to work with Parliament and the Council towards progress on this proposal within the context of the wider asylum package.
Mr President, Commissioner, ladies and gentlemen, thank you very much for this valuable debate. I also thank you for enabling us to discuss concrete facts, and I am confident that this will contribute to the new Commission proposal taking these considerations into account. We talked about establishing common minimum criteria, about the elimination of bad practices through a single system, about being efficient and cost-effective, and about preventing opportunities for abuse. I believe that these are all very important ideas, concerning which we will need to work together.
Please allow me one final thought. We are all proud to be part of a community, here in the European Union, which counts human dignity among its most important values. And asylum policy is a matter where the supremacy of human dignity is our primary guiding principle. The Hungarian Presidency considers the human factor to be the most important consideration in all EU policies. Prime Minister Orbán said this morning that, even though the current situation of the European Union calls for a clear mind and a cool head, we must also demonstrate that we have a heart. He stated this in connection with the Roma policy. I believe that we must also assert this in connection with asylum policy: yes, the EU must be able to demonstrate that it also has a heart.
The Hungarian Presidency will carry on the work of its Belgian predecessor. In our programme, in this green booklet which all Members received in the mail yesterday, you will find on page 25 that our priorities in relation to the Justice and Home Affairs Council include the common European asylum system. In my first speech this evening, I also explained, more specifically than it is described in the booklet, that we intend to reach an agreement within the Council on both the Dublin Regulation and the Qualification Directive. I therefore trust that, on the basis of what has been said, you will recognise that the Hungarian Presidency is indeed treating this as a priority issue, and we will be counting on your cooperation.
The debate is closed.